Citation Nr: 0120117	
Decision Date: 08/06/01    Archive Date: 08/14/01

DOCKET NO.  00-19 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased disability rating for lumbosacral 
strain, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to June 
1973.

This appeal comes before the Board of Veterans' Appeals 
(Board) from the RO's March 2000 rating decision which denied 
an increase in a 10 percent rating for service-connected 
lumbosacral strain.


FINDINGS OF FACT

The veteran's service-connected lumbosacral strain is 
currently manifested by severe limitation of motion.


CONCLUSION OF LAW

The criteria for a 40 percent disability rating for 
lumbosacral strain have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty from June 1971 to June 
1973.  His service medical records reflect that he received 
treatment in November 1972, when his parachute malfunctioned, 
and he landed hard on his left flank and buttock.  He was 
admitted to a military hospital for rest and rehabilitation.  
He had tenderness in the left flank area.  The treatment 
summary indicates that X-rays of his lumbosacral spine 
revealed what was probably an old compression fracture of T-
12 and L-1.  The treating physician's diagnosis was 
lumbosacral strain and a left flank contusion.  After eight 
days of hospital treatment, he was given 21 days of 
convalescent leave, and a profile for 90 days of limited 
duty.  Outpatient treatment notes from February 1973 reflect 
the veteran's report of persistent low back pain since the 
injury, with some improvement since discharge from the 
hospital.

On VA medical examination in February 1974, the veteran 
reported low back pain with prolonged standing or sitting, 
and intermittent pain in his legs.  The examining physician 
noted very slight dorsal scoliosis, and mild tenderness to 
deep pressure over the lower thoracic and upper lumbar 
vertebrae.  The range of motion of the spine was normal, with 
forward bending to 95 degrees.  Straight leg raising was 
negative.  There was no atrophy of the leg muscles, and there 
were no neurological deficits.  The examiner's impression was 
residuals of injury to spine.

In a March 1974 rating decision, the RO established service 
connection for lumbosacral strain, effective from the time of 
the veteran's separation from service.  The RO assigned a 10 
percent disability rating.  The veteran received later 
periodic examinations for the condition, and the 10 percent 
rating was continued.

The claims file contains medical records and reports dated in 
1996 through 1999 from the Puerto Rico Automobile Accident 
Compensation Administration (ACAA), the Puerto Rico State 
Insurance Fund Corporation, and from private medical testing 
and treatment sources.  An October 1996 MRI of the veteran's 
lumbar spine showed degenerated disc and small central disc 
herniation at L5-S1, and bulging annulus fibrosus at L2-L3 
and L4-L5.  The MRI also showed a large osteophyte formation 
at L2 and L3, and degenerative joint disease in the facet 
joints of L1-L2 and L2-L3.

A January 1998 MRI showed evidence of a degenerated disc, 
bulging annulus fibrosus, and small central disc herniation, 
with compression of the dural sac, at L4-L5.  There were also 
degenerated discs with narrowing of disc spaces and bulging 
annulus fibrosus at L2-L3 and L5-S1.  The vertebral bodies, 
posterior elements, and facet joints were normal.

The report of a February 1998 X-ray of the lumbosacral spine 
was negative for fracture, and showed narrowing of the L2-L3 
intervertebral space.  Reports from ACAA dated in February 
1998 and March 1998 indicate that the veteran had been 
referred for an examination and for physical therapy 
following an automobile accident in October 1996.  On 
examination in February 1998, the veteran reported pain in 
the low back and left lower extremity.  The examiner noted 
mild muscle spasm and negative straight leg raising.  The 
March 1998 record reports the veteran's diagnosis as low back 
pain, status post strain.

An electromyographic (EMG) examination in April 1998 revealed 
findings consistent with a left L5-S1 root lesion.  In the 
report of an EMG study performed in May 1998, the examiner 
listed an impression of left L5-S1 radiculopathy.  Treatment 
notes from May 1998 include a diagnosis of lumbar disc 
disease.  Treatment notes from June 1998 note the veteran's 
report that his low back pain, with radiation into the left 
lower extremity, was intractable, with no improvement since 
January 1998.  He reported that he took medication for his 
back pain, and that he was unable to do household chores 
because of the pain.  The examiner noted that the veteran had 
constant, moderate, lumbosacral pain.  Later in June 1998, 
the veteran reported some improvement in the pain.

A March 1999 report from the state insurance fund indicated 
that, in January 1998, while lifting a container of paint, 
the veteran had felt a strong pain in his lower back.  The 
report indicated that the veteran had lumbosacral strain, 
with HNP at L4-L5, and radiculopathy.

A September 1999 report from the state insurance fund 
indicates that X-rays of the veteran's lumbosacral spine 
showed severe muscle spasm, anterior vertebral osteophytes, 
and large lateral bony bridging at the level of L2-L3.  The 
intervertebral spaces were normal.  There was no evidence of 
traumatic bony pathology.  The examiner's impression was 
osteoarthritis.  A September 1999 MRI of the lumbar spine 
showed a slight left posterolateral protrusion of the disc at 
L4-L5 that was suggestive of a small disc herniation.

A December 1999 report from the state insurance fund 
indicates that the veteran had longstanding lumbar pain was 
exacerbated on September 1, 1999.  The veteran was noted to 
have persistent left leg pain, and no paresthesia.  A lumbar 
MRI showed a focal herniated nucleus pulposus (HNP) at L4-L5, 
a lateral osteophyte at L2-L3, and degenerative disc disease 
at L2-L3.

In December 1999, the veteran requested an increased 
disability rating for his service-connected low back 
disability.

On VA medical examination in January 2000, the veteran 
reported that he had been in a motor vehicle accident in 
1998, after which he had received treatment through ACAA, and 
that he had been in another motor vehicle accident in 
September 1999.  He reported that he sought treatment and 
assistance from the state insurance agency when he suffered 
severe low back pain after lifting a large paint container.  
He reported that he had low back pain, with a burning 
sensation in the legs, testicles, hips, and thighs, and 
numbness of the great and second toes.  He reported that his 
symptoms were worsened by such events as sweeping, lifting a 
hammer, sneezing, twisting, and driving a car for more than 
five minutes.  He reported that he took medication for pain.  
He reported that he had experienced two bouts of more severe 
low back pain in the preceding year.  He reported that he was 
able to walk unassisted, but that he used one crutch to 
reduce pain in his left leg, and because his left leg was 
weak and occasionally gave way.  He reported that he worked 
as a maintenance supervisor for a local government.  He 
reported that he could not participate in sports or do 
household chores because of his back pain.

The examiner indicated that he did not have the veteran's 
service medical records or claims folder to review at the 
time of the examination.  The examiner found that the range 
of motion of the veteran's lumbar spine was to 60 degrees of 
flexion, 20 degrees of extension, 20 degrees of lateral 
flexion to each side, and 25 degrees of rotation to each 
side.  The entire ranges of motion were painful.  The 
examiner noted moderate lumbar paravertebral muscle spasm.  
There was mild weakness of the muscles of both ankles, and 
atrophy of the left calf.  The straight leg raising and 
Lasegue signs were both positive for the left leg.  Knee jerk 
reflexes were diminished bilaterally, and ankle jerk reflexes 
were absent bilaterally.  There was hyperesthesia to pinprick 
and smooth sensation in all dermatomes of the left leg.  The 
veteran had a normal gait cycle.  The examiner's diagnoses 
were lumbosacral strain, L4-L5 HNP, degenerative disc disease 
at L2-L3, and osteoarthritis of the lumbar spine.

In February 2000, the RO requested the physician who had 
examined the veteran in January 2000 to provide an opinion as 
to whether the veteran's current back disability was a 
natural progression of the veteran's service-connected 
lumbosacral strain, or a result of disease or injury 
independent from the service-connected condition.  The RO 
pointed out that records showed that the veteran had been 
involved in accidents in 1998 and 1999.

In March 2000, the physician who had examined the veteran in 
January 2000 responded to the RO's request for an opinion.  
The physician indicated that he had carefully reviewed the 
veteran's service medical records and claims file.  The 
physician summarized information reported in past medical 
records.  It was noted that recent medical records showed 
degenerative disc disease, HNP, and osteoarthritis of the 
lumbar spine.  The physician stated that the veteran's 
current back disability was not etiologically related to the 
service-connected lumbosacral strain.  The doctor stated that 
it was impossible to determine which objective findings on 
the January 2000 examination correspond to the service-
connected back disability because the non-service-connected 
back disability was overshadowing the service-connected 
disability.  The physician went on to state that HNP was a 
serious condition that was more harmful than the veteran's 
service-connected disability, and that osteoarthritis was due 
to the natural process of aging.

In a March 2000 rating decision, the RO denied the veteran's 
claim for an increased rating for his service-connected 
lumbosacral strain, on the grounds that the low back 
disability that the veteran had in 2000 was attributable to 
injuries that he sustained many years after service.

In a November 2000 hearing at the RO, the veteran asserted 
that his current low back problems are due to worsening and 
aggravation of his service-connected back disability, and are 
not new disorders that can be separated from the service-
connected disability.

Analysis

The veteran is seeking a disability rating greater than 10 
percent for his service-connected lumbosacral strain.  The 
file shows that through discussions in the rating decision, 
the statement of the case, and the supplemental statement of 
the case, the RO has notified the veteran of the evidence 
needed to substantiate his claim.  Medical records have been 
obtained, the veteran has been provided with a VA 
examination, and he has had a personal hearing on appeal.  
The Board is satisfied that all relevant evidence has been 
properly developed and no further assistance is required to 
comply with the duty to assist.  Veterans Claims Assistance 
Act of 2000, Pub.L. No. 106-475, 114 Stat. 2096 (2000). 

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  Separate rating codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history.  However, in a claim for an increased 
rating, recent medical records are generally the most 
relevant, as the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's only established service-connected low back 
disability is lumbosacral strain.  Recently he has developed 
degenerative disc disease, HNP, and osteoarthritis of the low 
back; service connection has not been established for such 
conditions, and the doctor who performed the 2000 VA 
examination noted such conditions were unrelated to the 
service-connected lumbosacral strain.  The VA physician 
indicated that it was not possible to determine which of the 
low back symptoms were due to the service-connected 
lumbosacral strain and which were due to the non-service-
connected low back disorders.  However, the fact remains that 
the veteran is service-connected for lumbosacral strain, 
which is one of the current diagnoses.  The Board finds that 
the current loss of motion and pain on motion of the 
veteran's low back cannot be dissociated from his service-
connected lumbosacral strain.  Those current manifestations 
must be considered in determining the appropriate evaluation 
for the service-connected lumbosacral strain.

The veteran's service-connected lumbosacral strain may be 
rated under Diagnostic Code 5292, for limitation of motion of 
the lumbar spine, or Diagnostic Code 5295, for lumbosacral 
strain.  

Limitation of motion of the lumbar spine is rated at 
10 percent if slight, 20 percent if moderate, and 40 percent 
if severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  

Lumbosacral strain is rated 10 percent when there is 
characteristic pain on motion.  A 20 percent rating is 
assigned when there is muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent rating is assinged when it 
is severe, with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.

On VA medical examination in 2000, the examiner measured the 
limitation of motion of the veteran's lumbar spine.  With 
regard to pain on motion, the examiner reported that the 
veteran had pain with the entire ranges of motion.  Taking 
into account the measured range of motion of the low back, 
and objective signs of pain which restricts motion, including 
on use and during flare-ups, the functional limitation of 
motion of the veteran's lumbar spine is equivalent to severe 
limitation of motion.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Therefore, an increased 
rating of 40 percent for service-connected lumbosacral strain 
is warranted under Diagnostic Code 5292.  As the maximum 
rating under Diagnostic Code 5295 is 40 percent, a rating 
higher than 40 percent would not be assigned under that code.



ORDER

An increased rating, to 40 percent, for lumbosacral strain is 
granted.




		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

